Berry, J.
Whether the complaint could be sustained as a complaint in an action of “claim and delivery,” pure and simple, or — what comes to the same thing — whether the facts stated in the complaint would entitle the plaintiff, in an action of that kind, to recover possession of the logs in controversy, it is unnecessary to enquire. It is enough that the complaint is clearly sufficient as a complaint in an action, in the nature of trover, for the conversion of plaintiff’s logs by defendants ; and although the plaintiff’s prayer for relief is “ for the immediate possession of the logs, or the sum of six hundred and fifteen dollars, the value thereof, * * *
in case a delivery cannot be had,” (the appropriate prayer in an action of claim and delivery,) this is not important, since, defendants having answered, plaintiff is entitled to •£ any relief consistent with the case made by the complaint and embraced within the issue,” (Gen. Stat., ch. 66, § 246,) —such as will be the relief offered by the simple money judgment to be entered upon the simple money verdict rendered in this case in plaintiff’s favor.
This disposes of all the points made by defendants, except that relating to the admission in evidence of a certain exhibit, against defendants’ objection.
This exhibit is as follows :
*334[[Image here]]
“I hereby certify that the foregoing is a true and correct abstract from the records of this office, and “showing the transfer from the United States to Horatio Woodman, of the title to the land therein “described. J. P. Owens,
Register.”
*335The exhibit was introduced, as evidence of title, under •§ 86, ch. 73, Gen. Stat., which provides that “all plats of •surveys of public lands, certified by the register of the land office of the district in which such land is situated, * * * and all certificates, by the register of such land office, of the surveys, or entry and location of, or other facts in relation to such lands, taken from the books of such land office, or from the certificate endorsed on the copy of the original plat on file therein, are prima facie evidence of the facts therein stated.” We are of opinion that the exhibit was properly received in evidence. It assumes to state the “entry and location of,” and other facts in relation to the lands designated, and though the certificate is very inartificial and informal, it is, in substance and effect, a certificate that the matters thus stated are truly and correctly abstracted ■or taken from the records or books of the office.
The exhibit perhaps contains some superfluous and unimportant matter; but no injury could have resulted from the reception of this.
Order denying new trial affirmed.